                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                          CASE NO. 3:21-CV-089-FDW-DCK

 SHANNON POWERS,                                      )
                                                      )
                 Plaintiff,                           )
                                                      )
    v.                                                )      ORDER
                                                      )
 ONE TECHNOLOGIES, LLC,                               )
                                                      )
                 Defendant.                           )
                                                      )

         THIS MATTER IS BEFORE THE COURT on Plaintiff’s “Consent Motion To Issue

Pre-Discovery Subpoenas” (Document No. 23) filed March 26, 2021. This motion has been

referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate

review is appropriate. Having carefully considered the motion and the record, the undersigned

will grant the motion.

         By the instant motion, Plaintiff requests “permission to conduct early Court-enforceable

discovery before a Scheduling Order has been put in place.” (Document No. 23, p. 1). Plaintiff

seeks to “serve subpoenas on third-party domain registrars and privacy guard services to identify

the company or companies involved in sending the text messages at issue in this matter.”

(Document No. 23, p. 2). Defendant consents to Plaintiff’s request. Id.

         The parties are welcome, and encouraged, to conduct consensual early discovery. The

undersigned expresses no opinion at this time as to the Court’s consideration of potential

objections or motions practice related to the proposed discovery.

         IT IS, THEREFORE, ORDERED that Plaintiff’s “Consent Motion To Issue Pre-

Discovery Subpoenas” (Document No. 23) is GRANTED.




      Case 3:21-cv-00089-FDW-DCK Document 24 Filed 03/26/21 Page 1 of 2
SO ORDERED.


                          Signed: March 26, 2021




                                 2
Case 3:21-cv-00089-FDW-DCK Document 24 Filed 03/26/21 Page 2 of 2
